Newburger, J.
This is an appeal from a judgment in favor of plaintiffs, in an action to foreclose a mechanic’s lien.
Plaintiffs had one John W. Hutton, who furnished hardware for the buildings against which the plaintiffs’ lien was filed.
The premises were sold under a mortgage foreclosure, at public auction, and purchased by defendant Arend. All of plaintiffs’ materials were delivered subsequent to said sale, and were used in the building.
From an examination of the record, there appears to have been no error committed by the trial justice.
The judgment against the defendants personally is proper and in accordance with the practice, they having executed a bond for the discharge of the mechanic’s lien, which bond had been approved by a justice of the Court of Common Pleas.
For these reasons, the judgment appealed from must be affirmed with costs.
Ehrlich, Ch. J., concurs.
Judgment affirmed.